  Case 6:19-cv-01280-DEP Document 18 Filed 12/22/20 Page 1 of 20




             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


AMBER O. J.,

                       Plaintiff,
           v.                                   Civil Action No.
                                                6:19-CV-1280 (DEP)

ANDREW SAUL, Commissioner of the
Social Security Administration,

                       Defendant.


APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

PETER M. MOBAICA, LLC                     B. BROOKS BENSON, ESQ.
Attorneys at Law
2045 Genesee Street
Utica, NY 13501

FOR DEFENDANT

HON. ANTOINETTE L. BACON                  NATASHA OELTJEN, ESQ.
Acting United States Attorney             Special Assistant U.S. Attorney
Northern District of New York
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                    ORDER

     Currently pending before the court in this action, in which plaintiff
    Case 6:19-cv-01280-DEP Document 18 Filed 12/22/20 Page 2 of 20




seeks judicial review of an adverse administrative determination by the

Commissioner, pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3), are cross-

motions for judgment on the pleadings. 1 Oral argument was conducted in

connection with those motions on December 17, 2020, during a telephone

conference held on the record. At the close of argument, I issued a bench

decision in which, after applying the requisite deferential review standard, I

found that the Commissioner=s determination did not result from the

application of proper legal principles and is not supported by substantial

evidence, providing further detail regarding my reasoning and addressing

the specific issues raised by the plaintiff in this appeal.

       After due deliberation, and based upon the court=s oral bench

decision, a transcript of which is attached and incorporated herein by

reference, it is hereby

       ORDERED, as follows:

       1)    Plaintiff=s motion for judgment on the pleadings is GRANTED.

       2)    The Commissioner=s determination that plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the


1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
  Case 6:19-cv-01280-DEP Document 18 Filed 12/22/20 Page 3 of 20




Social Security Act, is VACATED.

      3)    The matter is hereby REMANDED to the Commissioner,

without a directed finding of disability, for further proceedings consistent

with this determination.

      4)    The clerk is respectfully directed to enter judgment, based

upon this determination, remanding the matter to the Commissioner

pursuant to sentence four of 42 U.S.C. ' 405(g) and closing this case.




Dated:      December 22, 2020
            Syracuse, NY




                                       3
Case 6:19-cv-01280-DEP Document 18 Filed 12/22/20 Page 4 of 20



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
AMBER J.,
                                   Plaintiff,

-v-                                    6:19-CV-01280

COMMISSIONER OF SOCIAL SECURITY,

                                   Defendant.
------------------------------------------------------x


                  TRANSCRIPT OF PROCEEDINGS
            BEFORE THE HONORABLE DAVID E. PEEBLES
                      December 17, 2020
        100 South Clinton Street, Syracuse, New York



For the Plaintiff:
(Appearance by telephone)

      OFFICE OF PETER M. HOBAICA, LLC
      2045 Genesee Street
      Utica, New York 13501
      BY: B. BROOKS BENSON, ESQ.

For the Defendant:
(Appearance by telephone)

      SOCIAL SECURITY ADMINISTRATION
      J.F.K. Federal Building, Room 625
      15 New Sudbury Street
      Boston, Massachusetts 02203
      BY: NATASHA OELTJEN, ESQ.




      Hannah F. Cavanaugh, RPR, CRR, CSR, NYACR, NYRCR
            Official United States Court Reporter
                   100 South Clinton Street
                Syracuse, New York 13261-7367
                        (315) 234-8545
     Case 6:19-cv-01280-DEP Document 18 Filed 12/22/20 Page 5 of 20

                  AMBER J. v. COMMISSIONER OF SOCIAL SECURITY                  2


 1                 (The Court and all parties present by telephone.

 2    Time noted:    11:21 a.m.)

 3                 THE COURT:    All right.   Let me begin by thanking you

 4    both for excellent presentations.        I found them to be extremely

 5    helpful, both your briefs and your oral presentations.

 6                 Plaintiff has commenced this proceeding pursuant to

 7    42, United States Code, Sections 405(g) and 1383(c)(3) to

 8    challenge an adverse determination by the Commissioner of Social

 9    Security.

10                 The background is as follows:       Plaintiff was born in

11    February of 1993.     She is currently 27 years old.       Plaintiff was

12    19 years of age at the alleged onset of her disability on

13    September 15, 2012.       Plaintiff stands 5'6" in height and weighs

14    approximately 140 pounds.       She resides in New York Mills or

15    Utica area in an apartment with her daughter who was born in

16    September of 2012 and is currently, by my calculations, eight

17    years of age.

18                 Plaintiff grew up in various residential group home

19    and foster care settings since approximately age three.         She

20    spent a good deal of time in an establishment known as The House

21    of the Good Shepherd.      She was discharged from that facility on

22    her 18th birthday in February of 2011.         Plaintiff has a good

23    relationship with her maternal grandmother.          Her father is on

24    disability due to a traumatic brain injury that he suffered at a

25    very young age.     Her mother has been in and out of prison.


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 6:19-cv-01280-DEP Document 18 Filed 12/22/20 Page 6 of 20

                  AMBER J. v. COMMISSIONER OF SOCIAL SECURITY               3


 1                 Plaintiff has an 11th grade education, but did not

 2    achieve a GED.     Much of her education occurred at the Tilton

 3    School at The Good Shepherd -- The House of the Good Shepherd.

 4    Plaintiff was in regular mainstream classes, but mostly in small

 5    group settings.     The indications are that her experiences

 6    educationally were mixed.       She had fairly poor grades and had

 7    behavior issues.     There is, however, at page 426, a report from

 8    one of plaintiff's teachers dated June 25, 2009, that describes

 9    plaintiff as respectful, helpful, and polite to staff.          It

10    indicates that she has been able to maintain friendships within

11    the classroom and she is viewed by other students as a role

12    model and a leader.

13                 The plaintiff does not drive, but can use public

14    transportation according to her report to Dr. Mahler at page 393

15    of the Administrative Transcript.        Plaintiff has not worked

16    since November 21, 2015.      Plaintiff worked as a County worker

17    during the summers of 2009 and 2010.        She worked at a Friendly's

18    restaurant from May to October of 2011 and at an Old Navy store

19    from November 1, 2015, to November 21, 2015.          Plaintiff was

20    fired from both of those positions for excessive absenteeism.

21                 Mentally, plaintiff suffers from major depressive

22    disorder, anxiety, posttraumatic stress disorder, panic attacks,

23    attention deficit disorder, attention deficit hyperactivity

24    disorder, generalized anxiety disorder, and a borderline

25    personality disorder.


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 6:19-cv-01280-DEP Document 18 Filed 12/22/20 Page 7 of 20

                  AMBER J. v. COMMISSIONER OF SOCIAL SECURITY                   4


 1                 Plaintiff was hospitalized for three days in June of

 2    2011, four months after she turned 18, for cutting her wrists.

 3    She was taken to the emergency room by her grandmother where it

 4    was observed she suffered from depression, suicidal ideation,

 5    and cutting behavior.      Her global assessment of functioning, or

 6    GAF, score upon admission was 25.        Upon discharge, it was 55.

 7    Plaintiff also presented at an emergency room on September -- in

 8    September of 2016 according to 358 to 360 of the Administrative

 9    Transcript, but she had a dispute with staff and left.            She also

10    presented at an emergency room in July of 2018 with a lacerated

11    finger resulting from her punching a mirror.          That's at 642 and

12    663 of the Administrative Transcript.         There was a report that

13    in 2018, plaintiff burned her boyfriend's clothes and smashed

14    windows.    That's at page 466.

15                 Plaintiff does suffer from some physical impairments,

16    including lumbar back pain and somatic dysfunction.             Plaintiff's

17    healthcare providers include Nurse Practitioner Kathy Leach who

18    she sees for general issues.       She treated at The Neighborhood

19    Center, but was terminated for missed appointments.             She has

20    treated with Dr. David Stang, a licensed psychologist, since

21    April of 2018.     And she also saw a therapist, Kyle Mosack, but

22    was terminated from Therapist Mosack's treatment also for poor

23    attendance.

24                 Plaintiff does not currently take any medications.

25    She has refused, according to 483 of the Administrative


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 6:19-cv-01280-DEP Document 18 Filed 12/22/20 Page 8 of 20

                  AMBER J. v. COMMISSIONER OF SOCIAL SECURITY                 5


 1    Transcript.    In the past, she has been prescribed Zoloft, Prozac

 2    or Fluoxetine, Paxil, Wellbutrin, and Concerta.

 3                 Plaintiff enjoys a wide range of activities of daily

 4    living.    She is able to groom, bathe, and shower.        She can dress

 5    herself.    She watches television, listens to the radio, manages

 6    money, takes public transportation.        She has good social

 7    relations with a limited -- although limited, and limited family

 8    relationships.     She cares for her daughter daily.       She enjoys

 9    dancing, singing, and scrap booking.        She can shop, cook, clean,

10    and do laundry.

11                 Procedurally, plaintiff applied for Title XVI

12    benefits protectively on October 6, 2015.         She alleged a

13    disability onset date of September 15, 2012, which appears to

14    coincide with the birth of her daughter.         She claimed disability

15    based on depression, anxiety, PTSD, stress, and back issues at

16    page 196 of the Administrative Transcript.

17                 Counsel, I would ask you to mute your phones, please.

18                 A hearing was conducted on August 23, 2018, by

19    Administrative Law Judge Laureen Penn.         A prior hearing

20    scheduled for May 9, 2018, was adjourned in order to permit

21    plaintiff to obtain counsel.       ALJ Penn issued an unfavorable

22    decision on September 24, 2018.        That became a final

23    determination of the agency on August 12, 2019, when the Social

24    Security Administration Appeals Council denied plaintiff's

25    request for a review.      This action was commenced on October 16,


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 6:19-cv-01280-DEP Document 18 Filed 12/22/20 Page 9 of 20

                  AMBER J. v. COMMISSIONER OF SOCIAL SECURITY                 6


 1    2019, and is timely.

 2                 In her decision, ALJ Penn applied the familiar

 3    five-step sequential test for determining disability.           She found

 4    at step one that plaintiff had not engaged in substantial

 5    gainful activity since October 6, 2015.

 6                 At step two, the ALJ concluded that plaintiff does

 7    suffer from severe impairments that impose more than minimal

 8    limitations on her ability to perform work-related functions,

 9    including unspecified depressive disorder, major depressive

10    disorder, unspecified anxiety disorder, generalized anxiety

11    disorder, panic disorder, attention deficit disorder, attention

12    deficit hyperactivity disorder, borderline personality disorder,

13    and PTSD.

14                 Proceeding to step three, the ALJ concluded that

15    plaintiff's conditions do not meet or medically equal any of the

16    listed presumptively disabling conditions set forth in the

17    regulations, specifically considering listings 12.04, 12.06,

18    12.07, 12.08, 12.11, and 12.15.        The Administrative Law Judge

19    next concluded that plaintiff retains the residual functional

20    capacity, or RFC, to perform a full range of work at all

21    exertional levels with the limitation that she can perform

22    simple routine repetitive work in an environment with few, if

23    any, workplace changes and can occasionally interact with

24    supervisors, coworkers, and the public.

25                 At step four, the Administrative Law Judge concluded


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 6:19-cv-01280-DEP Document 18 Filed 12/22/20 Page 10 of 20

                   AMBER J. v. COMMISSIONER OF SOCIAL SECURITY              7


 1     that plaintiff does not have any -- any significant past

 2     relevant work that rose to a level of significant or SGA.

 3                 At step five, the Administrative Law Judge concluded

 4     with the -- based on the testimony of a vocational expert who

 5     was presented with a hypothetical that tracked or paralleled the

 6     residual functional capacity finding, she concluded that

 7     plaintiff is capable of performing work as a laundry worker, a

 8     mailroom clerk, an inspector/hand packager (non-postal), and

 9     shipping and receiving worker -- a weigher, I'm sorry, and,

10     therefore, she was not disabled at the relevant times.

11                 The Court's function, as you know, is limited in this

12     case.   We apply an extremely deferential standard.         I must

13     determine whether correct legal principles were applied and the

14     resulting determination is supported by substantial evidence,

15     substantial evidence being defined to mean such relevant

16     evidence as a reasonable mind might accept as adequate to

17     support a conclusion.

18                 The plaintiff in this case contends, first, that

19     there was an error at step three because there was no discussion

20     of, in particular, Dr. Stang's opinion, which would support a

21     finding that plaintiff could meet one of the listed impairments.

22     The plaintiff next contends that the treating source rule was

23     violated in connection with the evaluation of Dr. Stang's

24     medical source statement.      Third, she challenges the weighing of

25     her subjective complaints, what we used to call credibility.


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 6:19-cv-01280-DEP Document 18 Filed 12/22/20 Page 11 of 20

                   AMBER J. v. COMMISSIONER OF SOCIAL SECURITY                     8


 1     And fourth, depending upon the earlier challenges, she claims

 2     that the step five determination is infected since the RFC

 3     determination is not supported by substantial evidence.

 4                 Turning first to the step three issue, the

 5     Administrative Law Judge discussed the step three determination

 6     at pages 14 through 16 of the Administrative Transcript.              She

 7     considered, as I indicated previously, several of the 12 point

 8     listings and concluded that none of them could be met because

 9     plaintiff did not satisfy the so-called B criteria.             She

10     specifically found that in the domain of understanding,

11     remembering, or applying information that claimant has a

12     moderate limitation.     In the domain of interacting with others,

13     she also has a moderate limitation.        When it comes to

14     concentrating, persisting, and maintaining pace, she also found

15     a moderate limitation.      And in the fourth domain, adapting or

16     managing oneself, she also finds a moderate -- found a moderate

17     limitation.

18                 It is, of course, plaintiff's burden at this and all

19     stages until step five, where the burden shifts to the

20     Commissioner, to establish her limitations.         And, of course, to

21     meet the listed criteria, the plaintiff must satisfy each and

22     every aspect or element of a listing, and that must be based on

23     acceptable clinical and laboratory diagnostic techniques,

24     Brittany F. v. Social Security Administration, 2020 WL 838076

25     from the Northern District of New York, February 19, 2020.


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 6:19-cv-01280-DEP Document 18 Filed 12/22/20 Page 12 of 20

                   AMBER J. v. COMMISSIONER OF SOCIAL SECURITY                  9


 1                 The Administrative Law Judge did not significantly

 2     discuss Dr. Stang's opinion or Dr. Dipeolu's opinions in section

 3     three.   There are cases that suggest that it is an error to fail

 4     to explain the rejection of conflicting potentially supported

 5     medical evidence that would show that a listing was satisfied,

 6     Brittany F., the case I just cited, and also Briest, 2010 --

 7     it's Briest v. Commissioner of Social Security, I'm sorry, 2010

 8     WL 5285307 from the Northern District of New York, December 17,

 9     2020.

10                 The -- as I indicated and will go into in more detail

11     in a moment, Dr. Stang's medical source statement would support

12     a finding of a listed -- of a listed disability.          He concludes

13     that plaintiff suffers from marked limitations in understanding

14     information, remembering information, applying information,

15     interacting with others, concentrating, persisting, maintaining

16     pace, adapting in the workplace, and managing oneself in the

17     workplace, that's at page 480, and there are other portions of

18     the medical source statement that would also potentially support

19     a finding that the B criteria could be met.         The -- so I think

20     there is an argument to be made that there is error at step

21     three of the Administrative Law Judge's sequential evaluation.

22     I would also cite Flake v. Commissioner of Social Security, 2016

23     WL 7017355 from the Northern District of New York, November 10,

24     2016.

25                 I will say that this -- this opinion is not unlike


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 6:19-cv-01280-DEP Document 18 Filed 12/22/20 Page 13 of 20

                   AMBER J. v. COMMISSIONER OF SOCIAL SECURITY               10


 1     many that I've seen where a more robust fulsome discussion of

 2     the medical evidence appears after the residual functional

 3     capacity finding is set out and the B criteria discussion is

 4     often very perfunctory, and there are cases that would suggest

 5     that if there is a proper discussion of the medical evidence

 6     later on in the -- in the Administrative Law Judge's

 7     determination, then the failure at step three to make that

 8     discussion would be harmless error.

 9                 The next function, of course, of the Administrative

10     Law Judge is to determine the plaintiff's residual functional

11     capacity.    An RFC represents a finding of the range of tasks a

12     plaintiff is capable of performing notwithstanding her

13     impairments.    The RFC determination is informed by consideration

14     of all of the relevant medical and other evidence.          The

15     determination of a plaintiff's RFC, of course, must be supported

16     by substantial evidence.

17                 In this case, the ALJ determined a residual

18     functional capacity and, in doing so, heavily discounted the

19     opinion of Dr. David Stang, a licensed psychologist.            The

20     opinion of a treating physician regarding the nature and

21     severity of an impairment is entitled to considerable deference

22     provided that it is supported by medically acceptable clinical

23     and laboratory diagnostic techniques and is not inconsistent

24     with other substantial evidence.       If the opinion is contrary to

25     other substantial evidence in the record, including other


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 6:19-cv-01280-DEP Document 18 Filed 12/22/20 Page 14 of 20

                   AMBER J. v. COMMISSIONER OF SOCIAL SECURITY             11


 1     medical expert opinions, then the medical treating source

 2     opinion is not controlling.      If it is not found to be

 3     controlling, however, the Administrative Law Judge must

 4     nonetheless consider the factors that are set out in the

 5     regulations, and specifically as it relates to this case, 20

 6     C.F.R. Section 416.927.      In this circuit they are sometimes

 7     referred to as Burgess factors.       If the Burgess factors are not

 8     specifically set out, the Second Circuit has noted in Estrella

 9     v. Berryhill, 925 F.3d 90, Second Circuit, 2019, the

10     determination can still be upheld if a searching review of the

11     record convinces the Court that the treating source rule was not

12     violated.    Of course, when I refer to that regulation, I'm

13     referring to the former regulations that apply in this case

14     because this claimant's application was filed before March of

15     2017.

16                 Dr. Stang began treating plaintiff in April of 2018.

17     His notes at page 11F of the Administrative Transcript show that

18     plaintiff underwent an initial evaluation on that date and that

19     plaintiff was subsequently seen by Dr. Stang on April 20, 2018,

20     May 1, 2018, May 22, 2018, June 14, 2018, July 14, 2018, and

21     August 3, 2018.     At the last session, it was agreed that the

22     frequency should be increased to weekly, so it's clear that Dr.

23     Stang qualifies as a treating source.        The treatment provided by

24     Dr. Stang was discussed by the Administrative Law Judge at page

25     19 of the Administrative Transcript and the opinion was


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 6:19-cv-01280-DEP Document 18 Filed 12/22/20 Page 15 of 20

                   AMBER J. v. COMMISSIONER OF SOCIAL SECURITY               12


 1     discussed at page 20 and given some weight.

 2                 The -- there's a question in my mind as to whether

 3     the Burgess factors were applied.       The -- the opinion is clearly

 4     a check-the-box form.     Although, there are differing

 5     check-the-box forms, some of which are more comprehensive than

 6     others.    In this case, the form itself lists the diagnosis on

 7     the first page, it lists signs and symptoms that are experienced

 8     by the plaintiff as a result of her conditions on the second

 9     page at 477, and it goes on to provide some detail on the third

10     page.   It is determined in the opinion of this treating source

11     that the plaintiff cannot meet competitive standards in several

12     areas, including working in coordination with or proximity to

13     others without being unduly distracted, complete a normal

14     workday and workweek without interruptions from

15     psychologically-based symptoms, perform at a consistent pace

16     without an unreasonable number and length of rest periods,

17     accept instructions and respond appropriately to criticism from

18     supervisors, respond appropriately to changes in a routine work

19     setting, and has no useful ability to function in the area of

20     dealing with normal work stress.       That's at page 478.

21                 There is an explanation given.       And in part, it

22     states that the plaintiff cannot handle normal work-related

23     stress without a high level of anxiety or sudden anger.         The

24     opinion goes on at page 479 to conclude that plaintiff cannot

25     meet competitive standards in the area of understanding and


                 HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                           Official U.S. Court Reporter
     Case 6:19-cv-01280-DEP Document 18 Filed 12/22/20 Page 16 of 20

                   AMBER J. v. COMMISSIONER OF SOCIAL SECURITY                13


 1     remembering detailed instructions, carrying out detailed

 2     instructions, and has no useful ability to function in dealing

 3     with stress of semiskilled and skilled work.         And, again, the

 4     explanation given is that she cannot deal with the stress of

 5     skilled or semiskilled work.       The form goes on to state that she

 6     is unable to meet competitive standards in interacting

 7     appropriately with the general public and has no useful ability

 8     to function in the area of traveling in unfamiliar places and

 9     using public transportation.

10                 The next page, page 480, I've already remarked that

11     it contains an indication or opinion of a marked limitation in

12     many areas.    And finally, and significantly, the opinion given

13     states that plaintiff would be off task 25 percent or more of a

14     typical workday and would miss more than four days per month, an

15     opinion that is entirely consistent with plaintiff's proven

16     track record with both healthcare providers and her two jobs at

17     Old Navy and Friendly's.      Significantly, there is absolutely no

18     discussion in the Administrative Law Judge's decision concerning

19     off task and attendance and no explanation given as to why those

20     were apparently discounted and not included in the residual

21     functional capacity finding.       The -- and I find that that is

22     error.

23                 I think the Administrative Law Judge did not discern

24     a couple of things.     First, the cyclical and up and down nature

25     of a mental health condition, which courts, including the Second


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 6:19-cv-01280-DEP Document 18 Filed 12/22/20 Page 17 of 20

                    AMBER J. v. COMMISSIONER OF SOCIAL SECURITY                  14


 1     Circuit, have said need to be taken into account.          I recognize,

 2     as the Commissioner has argued, that it is not fatal to fail to

 3     specifically mention stress, and Jennifer Lee W. v. Berryhill,

 4     2019 WL 1243759, certainly supports that.         Judge Stewart in that

 5     case noted courts have routinely held that RFC determinations

 6     can adequately account for a claimant's stress without

 7     specifically referencing a stress limitation.

 8                  The problem with stress, though, is that it is unique

 9     and highly individualized.      Social Security Ruling 85-15 relates

10     to stress and indicates in part the basic mental demands of

11     competitive or remunerative unskilled worked include the

12     abilities on a sustained basis to understand, carry out, and

13     remember simple instructions, to respond appropriately to

14     supervision, coworkers, and usual work situations and to deal

15     with changes in a routine work setting.        A substantial loss of

16     ability to maintain any of these basic work-related functions

17     would severely limit the potential occupational base.           It goes

18     on to address stress and mental illness and states, since mental

19     illness is defined and characterized by maladaptive behavior, it

20     is not unusual that the mentally impaired have difficulty

21     accommodating to the demands of work and work-like settings.

22     Determining whether these individuals would be able to adapt to

23     the demands or stress of the workplace is often extremely

24     difficult.

25                  And the cases bear out that the response to the


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 6:19-cv-01280-DEP Document 18 Filed 12/22/20 Page 18 of 20

                   AMBER J. v. COMMISSIONER OF SOCIAL SECURITY               15


 1     stress of a workplace is highly individualized.          The -- there's

 2     no discussion in this Administrative Law Judge's opinion as to

 3     what causes the plaintiff's stress and, more significantly, what

 4     the result is, but the record clearly indicates that she gets

 5     angry, she has outbursts, she has -- there are multiple

 6     occasions where she -- it physically manifested itself in

 7     burning her boyfriend's clothes, smashing windows, punching at a

 8     mirror.    In my view, because of the unique nature of this case

 9     and specifically Dr. Stang's opinion, and even Dr. Mahler's

10     opinion that plaintiff was moderately limited in appropriately

11     dealing with stress, there should have been a more fulsome

12     discussion as to what triggers plaintiff's stress and how it's

13     accommodated by this residual functional capacity.

14                 I know that plaintiff has raised issues concerning

15     the Administrative Law Judge's treatment of her subjective

16     statements of symptomology.      I'll note that it was based on

17     Social Security Ruling 96-7p, which, of course, has been

18     superseded by S.S.R. 16-3p, but since I have found error, I

19     don't -- I won't address that specifically.

20                 The -- I find that the residual functional capacity

21     finding is flawed, the treating source rule was violated, and

22     there should have been a discussion of off task and absenteeism

23     and there was not, so the RFC is flawed.        The vocational

24     expert's testimony at step five, which hinges on the RFC, is not

25     sufficient to carry the Commissioner's burden of proof.          I don't


                 HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                           Official U.S. Court Reporter
     Case 6:19-cv-01280-DEP Document 18 Filed 12/22/20 Page 19 of 20

                   AMBER J. v. COMMISSIONER OF SOCIAL SECURITY                  16


 1     find persuasive evidence of disability.        I think this is a case

 2     that needs a second look, and specifically at plaintiff's

 3     ability or inability to deal with work-related stress.          I will

 4     therefore grant judgment on the pleadings to the plaintiff and

 5     remand the matter to the agency for additional consideration

 6     without a directed finding of disability for proper

 7     consideration of the medical evidence, including, but not

 8     limited to, Dr. Stang's opinions.

 9                 Thank you both for excellent presentations.         Stay

10     safe and happy holidays.

11                 MR. BENSON:    Happy holidays.     Thank you very much,

12     your Honor.    Thank you for your time.

13                 MS. OELTJEN:    Thank you, your Honor.

14                 (Time noted:    11:50 a.m.)

15

16

17

18

19

20

21

22

23

24

25


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 6:19-cv-01280-DEP Document 18 Filed 12/22/20 Page 20 of 20

                   AMBER J. v. COMMISSIONER OF SOCIAL SECURITY          17


 1

 2

 3                        CERTIFICATE OF OFFICIAL REPORTER

 4

 5

 6                    I, HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR,

 7     NYRCR, Official U.S. Court Reporter, in and for the United

 8     States District Court for the Northern District of New York, DO

 9     HEREBY CERTIFY that pursuant to Section 753, Title 28, United

10     States Code, that the foregoing is a true and correct transcript

11     of the stenographically reported proceedings held in the

12     above-entitled matter and that the transcript page format is in

13     conformance with the regulations of the Judicial Conference of

14     the United States.

15

16                     Dated this 22nd day of December, 2020.

17

18                      s/ Hannah F. Cavanaugh__________________________

19                      HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR

20                      Official U.S. Court Reporter

21

22

23

24

25
